McCay, Judge.
There is no law of this State taxing notes or debts on any other basis than other property. Section 797 of the Code declares that “all real and personal estate, whether owned by individuals or corporations, resident or non-resident, is liable to taxation, unless specially exempted.” Section 801 says “all property, or other thing of value, subject to taxation, must be given in by the tax-payers as hereinafter set forth, at its fair market value, and must be taxed according to its value,” etc. It seems to follow, from this language, that a promissory note, if it be a thing of value, is to be taxed at *385that value, and is to be given in by the tax-payer at its fair market value, whatever that may be. It has been argued that as there is a provision pointing out how any return made by a tax-payer may be attacked — section 835 — that this is the only way, and that the return of the tax-payer is conclusive unless thus attacked. It will, however, be noticed that section 835 only applies to undervaluations. But here the property was not given in at all, at any valuation! It is true that section 850 authorizes the receiver to assess a value, when the property is not returned, if he can find any such property, or knows of it. But we are of opinion that these are not the only methods the State may take to insure the giving in, and proper valuation of property. We have discussed this matter fully in principle in other cases, and we put the whole in the following : '
The State has a right to its taxes, and to take its own method of finding the property and ascertaining its value.' It is not shut up to any particular mode, and until the legal tax is in fact paid, it may add remedy after remedy until the tax-payer complies by paying; that one remedy fails, so far from being a reason why no other can be tried, it is the very best sort of a reason. The question in this case was, has the tax been paid? This the plaintiff undertook to show, by showing that at the time the tax was due he did not consider the debt of any value, and did not, therefore, give it in. I doubt if this proved anything. The question was, had it any value? What he thought then, might be a good reason why he did not give it in, but if he now thought it had then any market value, it was his duty now to give in and pay the tax. There was proof that the maker of the note was solvent. The records of the Court show that the holder of the note was pressing it as though it had value, and there is no proof that in fact the note had no market value. The statement by Mr. Irvin, of what he thought, at the several dates the tax was due, is not the question. Was there any proof before the jury that the note had no market value at those dates? Here was a note purporting to be worth so much. *386The maker is solvent; prima facie, it is worth what it calls for. Its true market value is the measure of its tax. It is a fair presumption that its value is what it calls for, unless it be shown to tbe contrary. The value fixed by the oath of the fax-payer answers the purpose of making up the digest. But it is not conclusive. Each man is bound to give in his property at its fair market value. What he thinks it worth is his measure of its value; but that may be a very untrue one. It is notorious that this is very commonly not the true value. The true value is the taxable value, and the State, if it fails to get at that value by one method, may take another. The jury have found the tax unpaid, and we think rightly under the proof. It was never given in at all; it has paid nothing; the proof that it has some value is very strong, and that is all the jury have found.
The verdict is simply that the tax is unpaid. The judgment still exists. The plaintiff may give in and pay the tax-now. It is complained that he does not know what to pay. This is easily said; but it must be that it has some value. Men do not spend the time and labor and expense he is spending on property that is worthless. Let him fix a value, give in and pay the taxes on that value. If his return is attacked, he has then an issue, and he is in a position to ask the jury to find what is, and was, the value.
Under our law, the jury are not restricted to a mere verdict for the plaintiff or defendant. If the issue is made and justice requires, the Judge may, on the demand of the plaintiff, instruct the jury if they think, from the evidence, the tax— the tax on the market value — has not been paid, to find what was the market value, according to the proof, for each year. As it stands, we think the verdict right. Let the plaintiff give in and pay the tax; he can then go on. Until he does this, the law says he cannot go on.
Judgment affirmed.
Montgomery, Judge, concurred, and Warner, Chief Justice, dissented, but furnished no opinions.